IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-80,964-01




IN RE JAVIOR POLK, Relator




ON APPLICATION FOR A WRIT OF MANDAMUS
               CAUSE NO. C-213-009567-1116308 IN THE 213TH DISTRICT COURT                                                       FROM TARRANT COUNTY




            Per curiam.

O R D E R

            Relator has filed a motion for leave to file an application for a writ of mandamus pursuant
to the original jurisdiction of this Court. In it, he contends that he filed an application for a writ of
habeas corpus in the 213th District Court of Tarrant County, that more than 35 days have elapsed,
and that the application has not yet been forwarded to this Court. It appears that the district court
entered orders designating issues on June 18, 2012.
            Respondent, the District Clerk of Tarrant County, is ordered to file a response, which may
be made by submitting the record on such habeas corpus application. Should the response include
an order designating issues, proof of the date the district attorney’s office was served with the habeas
application shall also be submitted with the response. This application for leave to file a writ of
mandamus shall be held in abeyance until Respondent has submitted the appropriate response.  Such
response shall be submitted within 30 days of the date of this order.


Filed: March 5, 2014
Do not publish